Citation Nr: 0825357	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO. 03-32 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for colon cancer to include 
as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The veteran had active duty service from September 1966 to 
October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA). It was previously before the Board in 
a May 2006 decision and remand. The matter was remanded for 
additional development, to include a VA examination and 
additional request for private medical records. Such 
development has been completed and the matter is ready for 
appellate review. 


FINDING OF FACT

Colon cancer was not manifested during or as a result of the 
veteran's active duty service, nor may it be presumed to be 
so incurred. 


CONCLUSION OF LAW

The criteria for a grant of service connection for colon 
cancer, including as due to exposure to herbicidal agents, 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in March 2002 and 
May 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. However, the veteran was 
nonetheless so advised at the inception of his claim, by 
letter dated in March 2002. 

The May 2006 letter provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Although the notification obligations were not met before 
initial RO decision in May 2002, the Board finds this timing 
error non-prejudicial since the veteran was afforded an 
opportunity to respond in light of this notice before 
issuance of the April 2008 Supplemental Statement of the Case 
(SSOC). See Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Further, it cannot be doubted that the veteran had knowledge 
of what evidence would substantiate his claim, because he 
received a copy of the Board's May 2006 remand directing that 
one of his treating physicians provide the basis for the 
physician's opinion. Indeed, the veteran submitted additional 
evidence, albeit from another physician; was advised that VA 
had attempted to obtain further correspondence from the first 
physician, and was so advised of these efforts in the April 
2008 SSOC.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. Service medical 
records and private medical records are associated with the 
claims file. Pursuant to the Board's May 2006 remand, the 
veteran was afforded a VA examination in connection with his 
claim and the Appeals Management Center (AMC) attempted to 
contact J.R., MD by way of May 2006 correspondence. The 
veteran and his representative have not made the RO or the 
Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Analysis

The veteran contends his diagnosed colon cancer is the result 
of Agent Orange exposure. Because the preponderance of the 
probative evidence is against the claim, the appeal will be 
denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may 
also be granted for certain chronic diseases, such as an 
organic disease of the nervous system, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. § 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service. If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma. 38 C.F.R. § 3.309(e). However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cir. 1994).

The veteran served in Vietnam, as reflected by receipt of a 
Vietnam Service Medal, and is therefore presumed to have been 
exposed to herbicides, such as Agent Orange. Nevertheless, a 
grant of service connection on a presumptive basis is not 
appropriate. VA laws and regulations do not provide 
presumptive service connection for colon cancer. See 38 
C.F.R. § 3.309(e). The Board also notes that a ongoing review 
conducted by the National Academy of Sciences of scientific 
evidence concerning the association between exposure to 
herbicides and diseases suspected to be associated with such 
exposure have found that a presumption of service connection 
based on exposure to herbicides used in Vietnam during the 
Vietnam Era is not warranted for gastrointestinal tract 
tumors. See 68 Fed. Reg. 27630, 27636 (May 20, 2003). Thus, 
the veteran's diagnosed colon cancer is not presumed to have 
been caused by exposure to herbicides used in Vietnam.

However, the veteran is not precluded from establishing 
service connection with medical evidence that demonstrates a 
relationship between his colon cancer and service, including 
exposure to Agent Orange, with the submission of competent 
medical evidence. Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 
1994). 

The veteran's service medical records show that the veteran 
was treated for an ulcer condition. As part of his ulcer 
condition, service medical records dated June 1986 reference 
the veteran's colon condition as part of a barium enema 
procedure in conjunction with treatment for his ulcer 
condition. The barium enema test results returned with no 
abnormalities. There is no record of any colon disorder 
during active service.  

Private medical records show that a colonoscopy performed in 
April 2000, revealed colon cancer. The veteran underwent 
colonic surgery in May 2000. Following surgery, the veteran 
submitted a September 2000 letter by J.R., MD stating that 
the colon cancer is "highly linking or result of" the 
veteran's exposure to Agent Orange. J.R., MD did not cite any 
medical studies or provide any other rationale for his 
opinion. Pursuant to the Board's May 2006 remand 
instructions, the AMC sent a letter to J.R., MD asking for 
further explanation of his September 2000 opinion. No 
response was received. However, the record contains an 
opinion from R.A., MD. He opines that there is a high 
probability the colon cancer resulted from Agent Orange 
exposure, given the lack of family history and the relatively 
young age of the veteran at time of onset. 

Pursuant to VA's duty to assist, the veteran also underwent a 
November 2006 VA examination. The examiner reviewed the 
claims file to include J.R., MD's opinion. Shipwash v. Brown, 
8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder). Upon 
physical examination, the examiner noted reports of lower 
abdominal pain and chronic constipation. He confirmed colon 
cancer post surgery, radiotherapy, and chemotherapy 
treatments. After careful review all available medical 
evidence, the examiner reported that current medical 
literature does not establish any etiological relationship 
between herbicide exposure and colon cancer. 

It has been held that the Board must determine how much 
weight is to be attached to each medical opinion of record. 
See Guerrieri v. Brown, 4 Vet. App. 467 (1993). Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998). Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion. 
See Prejean v. West, 13 Vet. 444, 448-9 (2000). 

A proffered medical opinion should be viewed in its full 
context, and not characterized solely by the medical 
professional's choice of words. Lee v. Brown, 10 Vet. App. 
336, 339 (1997). Examination of the exact language used by 
the medical care provider is not, in and of itself, 
necessarily determinative in this regard. Id. Instead, 
inquiry must be made into the nature of the expressed 
opinion, the clinical data used to formulate the opinion, its 
rationale, or any other factors that would give it substance. 
Bloom v. West, 12 Vet. App. 185 (1999). 

With this background, the Board finds that the statements by 
J.R., MD and R.A., MD are not probative, as the bases of the 
opinions are not supported by any published medical studies. 
In contrast, the examiner conducting the November 2006 VA 
examination notes the absence of any current published 
medical study linking colon cancer to Agent Orange. He also 
references a National Academy of Sciences medical study, 
concerning the association between exposure to herbicides and 
diseases suspected to be associated with such exposure. The 
medical study found that a presumption of service connection 
based on exposure to herbicides used in Vietnam during the 
Vietnam Era is not warranted for colon cancer. See 68 Fed. 
Reg. 27630, 27636 (May 20, 2003). Since J.R., MD and R.A., MD 
opinions concerning the etiology of the veteran's colon 
cancer are not supported by any published medical study and 
conflict with a National Academy of Sciences medical study, 
the Board finds that their opinions are not probative. 

In this regard, the law provides that the presumptive 
provisions of 38 C.F.R. 
§ 3.309(e) do not provide competent medical opinion evidence, 
per se, to invalidate the opinion of a physician. As noted 
above, when the NAS does not find such a presumptive 
connection, the law provides that "presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection. The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid." 38 C.F.R. § 3.303(d) (2006) 
(Italics added).

Here, however, the fact that colon cancer is not among those 
disorders presumptively linked to herbicide exposure is not 
the primary basis for the denial of the claim. Instead, the 
VA physician conducting the November 2006 examination cited 
the lack of presumptive connection, as well as the fact that 
contrary to the opinion of the first treating physician, 
there is no mention in the medical literature of a connection 
between colon cancer and herbicide exposure. 

While the second treating physician's letter essentially 
reiterates the first, he too provides no rationale to support 
his opinion. Without a basis for the opinions and without 
apparent review of the record evidence had undertaken by the 
VA examiner, the treating physicians' opinions stand alone 
and are of no probative value. See e.g. Bloom v. West, 12 
Vet. App. 185 (1999) ( Holding that a physician's statement 
that respiratory problems which contributed to the veteran's 
death "could" have been precipitated by his time in a 
prisoner of war camp was too speculative to show the 
necessary nexus to well ground the claim under then-
applicable law).




Thus, the preponderance of the informed and competent 
evidence is against the claim, and service connection for 
colon cancer is denied.
	

ORDER

Service connection for colon cancer is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


